Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Annual Report of Amarok Resources, Inc. (the "Company") on Form 10-K for the period ending October 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ron Ruskowsky, President, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to
